Citation Nr: 0416545	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1980 to February 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which reopened and continued to deny a claim of 
service connection for paranoid schizophrenia.  The veteran 
testified at a January 2004 hearing, and the transcript is of 
record.




FINDINGS OF FACT

1.  In an April 1993 decision, the RO denied the veteran's 
claim of service connection for paranoid schizophrenia, and 
no appeal was initiated.

2.  Evidence received since the April 1993 decision is new 
and material as it bears directly and substantially on the 
specific matter under consideration.

3.  Paranoid schizophrenia, or any other mental disorder, was 
not noted on the July 1980 induction examination report.

4.  There is no clear and unmistakable evidence that paranoid 
schizophrenia preexisted service.

5.  The veteran incurred paranoid schizophrenia during active 
service.





CONCLUSIONS OF LAW

1.  The RO's April 1993 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has been received since the 
April 1993 decision, and the claim of service connection for 
paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

3.  The presumption of soundness has not been rebutted by 
clear and unmistakable evidence demonstrating that the 
disease existed before service, and therefore the veteran is 
presumed sound.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304 (2003); VAOPGCPREC 3-03 (July 16, 2003).

4.  Paranoid schizophrenia was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that the RO reopened the veteran's claim of 
service connection for paranoid schizophrenia, and as such, 
the merits of the application with be addressed.  An 
assessment of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), for 
the pending appeal is not required as the appellant's claim 
is granted.  

I.  Facts

A February 1980 report from the McKennan Hospital indicates 
that the veteran was admitted due to confused behavior.  The 
discharge diagnosis was acute toxic psychosis with 
possibility of underlying acute schizophrenia.  

The veteran's July 1980 enlistment examination indicated that 
there were no disqualifying defects noted at the time.  In 
November 1980 the veteran was admitted to the Naval 
Psychiatric Center and diagnosed as having toxic psychosis.  
In January 1981, after being admitted to the Naval Regional 
Medical Center in San Diego, he was diagnosed as having 
schizophrenia, paranoid type.  A report generated by the 
medical board indicated that the veteran had been apprehended 
while running across the Coronado Bridge, and he expressed 
the belief that people working for the devil were out to get 
him.  The veteran reported that he had a history of blackout 
spells, and that he had experimented with amphetamines on 
several occasions.  According to examiners, the schizophrenia 
manifested by delusions, auditory hallucinations, looseness 
of associations, inappropriate effect, bizarre behavior, and 
withdrawn behavior.  Further hospitalization was required, as 
well as the continuation of psychopharmacological medication.  
A second diagnosis was established as drug abuse of combined 
substances including amphetamine, alcohol, and LSD.  The 
medical board recommended that the veteran be discharged, and 
offered the opinion that the veteran's condition preexisted 
service and had not progressed at a rate greater than is 
usual for such disorders.  

In November 1990, Dr. Hornby of the Golden Triangle Community 
Health Center noted that prescribed medication had stabilized 
the veteran.  In January 1991, Dr. Hornby noted that the 
veteran appeared anxious and apprehensive with darting eyes 
wondering whether his medication would be altered.  In 
October 1992, Dr. Hornby noted that the veteran seemed hyper 
and pressured in speech.  In January 1992, the veteran 
appeared inappropriately jovial but kind of like he always 
presented and Dr. Hornby decreased his medication until the 
next check-up five weeks later.  In February 1992, the 
veteran presented in good spirits with no obvious signs of 
decompensation or exacerbation of symptoms, with no reported 
racing thoughts.  A September 1992 VA examination revealed 
that though the veteran was correctly oriented in all three 
spheres and delusions and hallucinations were noted present, 
the prognosis was poor due to severe industrial impairment.  
In January 1993, the veteran appeared relatively stable with 
a loud speech pattern and a little bit of manipulation in his 
presentation-the same medications were continued.  In 
November 1994, the veteran remained relatively stable and 
retained a hyper vigilant, mildly paranoid quality about him.  
From March 1995 to August 2001 the veteran responded well to 
the continuation and adjustment of medication.  In October 
2001, Dr. Day noted that the veteran seemed more agitated, 
tangential, and rambling after a certain medication had been 
discontinued.  As a result, a new medication was prescribed.  

An August 2002 VA examination diagnosed the veteran as having 
paranoid schizophrenia in remission.  The veteran agreed that 
while on medication his symptoms had diminished to the point 
it seemed the schizophrenia was in remission.  The examiner 
noted that the veteran was oriented in all three spheres, his 
speech was clear and coherent, he had some trouble 
concentrating on questions, he showed no signs of psychomotor 
activity difficulties, memory appeared to be adequate, and 
though the veteran wondered if people could read his mind he 
admitted that medication made him believe this less and less.  
The examiner was asked to address whether the medical 
evidence, when considered in its entirety, "clearly and 
unmistakably" led to the conclusion that the veteran's 
current mental disorder preexisted active military service.  
The examiner stated it was more likely than not that the 
veteran's paranoid schizophrenic reaction predated his 
military experience.  The examiner indicated that just prior 
to joining the military the veteran was hospitalized with a 
brief psychotic reaction with paranoid features, which 
suggested a paranoid schizophrenic disorder.  Next, the 
examiner was asked to consider whether the evidence showed 
that the preexisting condition was permanently aggravated 
beyond the normal progression by or during active military 
service as opposed to temporary flare-ups in service 
consistent with the normal progression of the disease.  The 
examiner opined that it appeared more likely than not that 
the experience in service created a temporary flare-up but 
had not aggravated the normal progression of the disease for 
two reasons:  (1) the flare-ups were due to all of the drugs 
the veteran took for a one-week period prior to being 
hospitalized with the diagnosis of paranoid schizophrenia, 
and (2) if the veteran had difficulties after leaving the 
military, it was more likely than not that it was because he 
was not taking medication as he should have.

An August 2003 declaration from Dr. Day stated that extreme 
levels of stress appeared to be associated with the veteran's 
initial experiences in service to include rigors of boot 
camp, strenuous training demands as well as assault and 
following threats of another seaman living his barracks.  
Further, Dr. Day noted that it was quite typical that 
situations of extreme stress could, in fact, exacerbate and 
contribute to the development of psychosis.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2003).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

III.  Analysis

It is clear that the presumption of soundness attaches 
because the veteran's induction examination did not "note" 
any mental disorder.  See 38 C.F.R. § 3.304(b).  The 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence demonstrating that an injury or 
disease existed prior to service.  The determination of 
whether there is clear and unmistakable evidence that 
paranoid schizophrenia existed prior to service should be 
based on a "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

As such, there are factors militating against a conclusion 
that paranoid schizophrenia existed prior to service.  The 
February 1980 report from the McKennan Hospital indicated 
that the discharge diagnosis was acute toxic psychosis with a 
possibility of underlying acute schizophrenia.  A 
"possibility" of a disorder cannot rise to the level of 
clear and unmistakable evidence.  Further, and most 
importantly, though the August 2002 VA examination assessed 
that the schizophrenia preexisted service, the examiner 
expressed that it was more likely than not that the veteran's 
paranoid schizophrenic reaction predated his military 
experience.  The examiner did not opine that the 
schizophrenia "clearly" and "unmistakably" preexisted 
service (as the question was posed), rather the examiner used 
the "more likely than not" standard.  The latter standard 
does not rise to the level of clear and unmistakable 
evidence.  Thus, because the record lacks clear and 
unmistakable evidence that the paranoid schizophrenia in fact 
preexisted service, the presumption of soundness has not been 
rebutted.  The analysis need to not proceed to the second 
prong, that is showing that the injury was not aggravated by 
service, because the first prong, that the disability 
preexisted service, was not demonstrated.  

The veteran's paranoid schizophrenia manifested in service to 
the extent that he received an initial diagnosis therein and 
a recommended medical discharge due to the disorder.  Thus, 
the preponderance of the evidence supports the claim of 
service connection.



ORDER

Entitlement to a claim of service connection for paranoid 
schizophrenia is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



